Exhibit 10.7

 

 

 

LIMITED GUARANTY

THIS LIMITED GUARANTY (this “Guaranty”) dated as of June 10, 2011, made by
STRATEGIC STORAGE TRUST, INC., a Maryland corporation (“Guarantor”), to and for
the benefit of ING LIFE INSURANCE AND ANNUITY COMPANY, a Connecticut corporation
(“Lender”).

W I T N E S S E T H:

WHEREAS, Lender has agreed to make a loan (the “Loan”) to                     ,
a Delaware limited liability company (“Borrower”), in the aggregate principal
amount of $            ;

WHEREAS, the Loan is to be evidenced by a Promissory Note made by Borrower to
Lender dated on or about this same date (as the same may be extended, renewed,
refinanced, refunded, amended, modified or supplemented from time to time, the
“Note”);

WHEREAS, the Note is to be secured by, inter alia, a Deed to Secure Debt and
Security Agreement (as the same may be amended, modified or supplemented from
time to time, the “Security Deed”), and an Assignment of Rents and Leases (as
the same may be amended, modified or supplemented from time to time, the
“Assignment”), each of even date herewith and each intended to be recorded in
the Office of the Clerk of the Superior Court of              County,
            ;

WHEREAS, Guarantor has a significant interest in Borrower, and is familiar with
the financial condition of Borrower and the transactions contemplated by the
Note, Security Deed and the Loan Documents (capitalized terms not defined herein
shall have the meanings assigned to them in the Security Deed), expects to
derive material benefits from the contemplated uses of the proceeds of the Loan,
and desires that Lender make the Loan;

WHEREAS, Guarantor acknowledges receipt of a copy of the Note, the Security
Deed, the Assignment, and the other Loan Documents; and

WHEREAS, the execution and delivery by Guarantor of this Guaranty is a condition
to Lender’s obligation to make the Loan to Borrower;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
Guarantor, and intending to be legally bound, Guarantor hereby agrees as
follows:

ARTICLE I

GUARANTY

1.01. Guarantied Obligations. Guarantor hereby unconditionally and irrevocably
guaranties to Lender the due, punctual and full payment and performance of, and
covenants with Lender to duly, punctually and fully pay and perform, and to be
fully liable to Lender for, the following (including without limitation
reasonable attorney’s fees and disbursements and collections costs incurred in
connection therewith) (collectively, the “Guarantied Obligations”):

(i) the application of rents, security deposits, or other income, issues,
profits, and revenues derived from the Premises after the occurrence of an Event
of Default to anything other than (a) normal and necessary operating expenses of
the Premises or (b) the Indebtedness evidenced by the Note. It is understood
that any rents collected more than one month in advance as of the time of the
Event of Default shall be considered to have been collected after the Event of
Default;

 

Page 1 of 9



--------------------------------------------------------------------------------

(ii) any loss, cost or damages arising out of or in connection with fraud or
material misrepresentations to Lender by Borrower (or by any of its general
partners, officers, shareholders, members, or their agents, if applicable);

(iii) any loss, cost or damages arising out of or in connection with Borrower’s
misuse or misapplication of (a) any proceeds paid under any insurance policies
by reason of damage, loss or destruction to any portion of the Premises, or
(b) proceeds or awards resulting from the condemnation or other taking in lieu
of condemnation of any portion of the Premises, for purposes other than those
set forth in the Security Deed;

(iv) any loss, cost or damages arising out of or in connection with any waste of
the Premises or any portion thereof and all reasonable costs incurred by Lender
in order to protect the Premises;

(v) any taxes, assessments and insurance premiums for which Borrower is liable
under the Note, the Security Deed or any of the other Loan Documents and which
are paid by Lender (but not the proportionate amount of any such taxes,
assessments and insurance premiums which accrue following the date of
foreclosure [plus any applicable redemption period] or acceptance of a deed in
lieu of foreclosure) and excluding any taxes, assessments and insurance premiums
funds for the payment of which have been escrowed with Lender by Borrower;

(vi) any loss, costs or damages arising out of or in connection with the
covenants, obligations, and liabilities under the Environmental Indemnification
Agreement of even date herewith entered into by and among Borrower and Guarantor
for the benefit of Lender;

(vii) any loss, cost or damages to Lender arising out of or in connection with
any construction lien, mechanic’s lien, materialman’s lien or similar lien
against the Premises arising out of acts or omissions of Borrower;

(viii) any loss, costs or damages arising out of or incurred in order to cause
the Improvements (as defined in the Deed of Trust) to comply with the
accessibility provisions of The Americans with Disabilities Act and each of the
regulations promulgated thereunder, as the same may be amended from time to time
and which are required by any governmental authority;

(ix) the total Indebtedness in the event that Borrower or Guarantor voluntarily
files a petition in bankruptcy or commences a case or insolvency proceeding
under any provision or chapter of the Federal Bankruptcy Code;

(x) any loss, cost or damage, resulting from any act of Borrower or its general
partners, shareholders, beneficiaries, or members, as the case may be, to
obstruct, delay or impede Lender from exercising any of its rights or remedies
under the Loan Documents;

(xi) the total Indebtedness in the event that (a) Borrower makes an unpermitted
transfer of an interest in the Borrower or in the Premises without the prior
written approval of Lender, or (b) Borrower makes an unpermitted encumbrance on
the Premises or an interest in Borrower without the prior written approval of
Lender; and

(xii) all third party costs and fees, including without limitation reasonable
attorney fees, incurred by Lender in the enforcement of subparagraphs
(i) through (xi) above.

1.02. Guaranty Unconditional. The obligations of Guarantor hereunder are
continuing, absolute and unconditional, irrespective of any circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a guarantor or surety. Without limiting the generality of the
foregoing, the obligations of Guarantor hereunder shall remain in full force and
effect without regard to, and shall not be released, discharged or in any way
affected by:

 

Page 2 of 9



--------------------------------------------------------------------------------

(a) any amendment, modification or supplement to the Security Deed, the Note or
any other Loan Document;

(b) any exercise or nonexercise of or delay in exercising any right, remedy,
power or privilege under or in respect of this Guaranty, the Security Deed, the
Note or any other Loan Document (even if any such right, remedy, power or
privilege shall be lost thereby), or any waiver, consent, indulgence or other
action or inaction in respect thereof;

(c) any bankruptcy, reorganization, insolvency, arrangement, composition,
assignment for the benefit of creditors or similar proceeding commenced by or
against Borrower or Guarantor or any discharge, limitation, modification or
release of liability of the Borrower or Guarantor by virtue of such proceedings;

(d) any failure to perfect or continue perfection of, or any release or waiver
of, any rights given to Lender in the Premises as security for the performance
of any of the Guarantied Obligations;

(e) any extension of time for payment or performance of any of the Guarantied
Obligations;

(f) the genuineness, validity or enforceability of the Loan Documents;

(g) any limitation of liability of Borrower, or of any or all of the holders of
ownership interests in Borrower, contained in any Loan Document;

(h) any defense that may arise by reason of the failure of Lender to file or
enforce a claim against the estate of Borrower in any bankruptcy or other
proceeding;

(i) any voluntary or involuntary liquidation, dissolution, sale of all or
substantially all of the property of, or any marshaling of assets and
liabilities or other similar proceeding affecting, Borrower or Guarantor or any
of its respective assets;

(j) the release of Borrower, or Guarantor, from performance or observance of any
of the agreements, covenants, terms or conditions contained in the Loan
Documents by operation of law;

(k) the failure of Lender to keep Guarantor advised of Borrower’s financial
condition, regardless of the existence of any duty to do so but not in any way
implying any obligation contractual or otherwise to do so;

(l) any sale or other transfer of the Premises or any part thereof or any
foreclosure by Lender on the Premises or any part thereof;

(m) any counterclaim, recoupment, set-off, reduction or defense used in any
claim Guarantor may assert or now or hereafter have against the Lender, the
Borrower or Guarantor; or

(n) any other circumstances which might otherwise constitute a legal or
equitable discharge of a guarantor or surety.

No set-off, claim, reduction or diminution of any obligation, or any defense of
any kind or nature which Borrower or Guarantor now has or hereafter may have
against Lender, shall be available hereunder to Guarantor against Lender.
Guarantor acknowledges that Lender may agree that it shall not in any
foreclosure proceeding in respect of all or any portion of the Premises seek or
obtain a deficiency judgment against Borrower, and that the obligations of
Guarantor shall in no way be diminished or otherwise affected by the failure to
seek or obtain a deficiency judgment.

1.03. No Notice or Duty to Exhaust Remedies. Guarantor hereby waives diligence,
presentment, demand, protest, acceptance of this Guaranty, and all notices of
any kind, and waives any requirement that Lender exhaust any right or remedy, or
proceed first or at any time, against Borrower or any other guarantor of, or any

 

Page 3 of 9



--------------------------------------------------------------------------------

security for, any of the Guarantied Obligations. This Guaranty constitutes an
agreement of suretyship as well as of guaranty, and Lender may pursue its rights
and remedies under this Guaranty and under the other Loan Documents in whatever
order, or collectively, as Lender may elect, and shall be entitled to payment
and performance hereunder notwithstanding such other Loan Documents and
notwithstanding any action taken by Lender or inaction by Lender to enforce any
of its rights or remedies against any other guarantor or any other person or
property whatsoever.

1.04. Waiver of Subrogation. Notwithstanding any payments made or obligations
performed by Guarantor by reason of this Guaranty (including but not limited to
application of funds on account of such payments or obligations), Guarantor
hereby irrevocably waives and releases any and all rights it may have at any
time (whether arising directly or indirectly, by operation of law, contract or
otherwise) (a) to assert any claim against Borrower or any other person, or
against any direct or indirect security, on account of payments made or
obligations performed under or pursuant to this Guaranty, including without
limitation any and all rights of subrogation, reimbursement, exoneration,
contribution or indemnity, or (b) to require the marshaling of any assets of
Borrower, which right of marshaling might otherwise arise from payments made or
obligations performed under or pursuant to this Guaranty, and any and all rights
that would result in such Guarantor being deemed a “creditor” under the United
States Bankruptcy Code of Borrower or any other person.

1.05. Subordination of Indebtedness. Guarantor agrees that all indebtedness of
Borrower to Guarantor, whether now existing or hereafter created, direct or
indirect, contingent, joint, several, independent, due or to become due, or held
or to be held by Guarantor, whether created directly or acquired by assignment
or otherwise (the “Subordinated Indebtedness”), be and hereby is expressly
subordinated and junior in right of payment to all of the Guarantied
Obligations. Until the Loan is repaid in full, Guarantor shall take no action to
enforce payment of any Subordinated Indebtedness by Borrower.

1.06. Waivers. Guarantor hereby waives (a) notice of the execution and delivery
of any of the Loan Documents, (b) notice of the creation of any of the
Guarantied Obligations, (c) notice of the Lender’s acceptance of and reliance on
this Agreement, (d) presentment and demand for payment of the Guarantied
Obligations and notice of non-payment and protest of non-payment of the
Guarantied Obligations, (e) any notice from the Lender of the financial
condition of the Borrower regardless of the Lender’s knowledge thereof,
(f) demand for observance, performance or enforcement of, or notice of default
under, any of the provisions of this Guaranty or any of the Loan Documents, and
all other demands and notices otherwise required by law which Guarantor may
lawfully waive, excepting therefrom notices which are expressly required by the
Loan Documents, if any, (g) any right or claim to cause a marshaling of the
assets of the Borrower or Guarantor, and (h) any defense at law or in equity on
the adequacy or value of the consideration for this Guaranty. Guarantor hereby
waives and relinquishes any duty on the part of the Lender (should any such duty
exist) to disclose to such or any other guarantor any matter of fact or other
information related to the business, operations or condition (financial or
otherwise) of the Borrower or its properties or to any Loan Document or the
transactions undertaken pursuant to, or contemplated by, any such Loan Document,
whether now or in the future known by the Lender. Guarantor further expressly
waives any rights under or arising out of                     . Guarantor hereby
waives and relinquishes any duty on the part of the Lender (should any such duty
exist) to disclose to such or any other guarantor any matter of fact or other
information related to the business, operations or condition (financial or
otherwise) of the Borrower or its properties or to any Loan Document or the
transactions undertaken pursuant to, or contemplated by, any such Loan Document,
whether now or in the future known by the Lender.

1.07. Consents. Without notice to, or further consent of, Guarantor, Guarantor
hereby consents that the Lender may at any time and from time to time on one or
more occasions (a) renew, extend, accelerate, subordinate, change the time or
manner of payment or performance of, or otherwise deal with in any manner
satisfactory to the Lender any of the terms and provisions of, all or any part
of the Guarantied Obligations, (b) waive, excuse, release, change, amend, modify
or otherwise deal with in any manner satisfactory to the Lender any of the
provisions of any of the Loan Documents, (c) release the Borrower or Guarantor,
(d) waive, omit or delay the exercise of any of its powers, rights and remedies
against the Borrower or Guarantor or any collateral and security for all or any
part of the Guarantied Obligations, (e) release, substitute, subordinate, add,
fail to maintain, preserve or perfect any of its liens on, security interests in
or rights to, or otherwise deal with in any manner satisfactory to the Lender,
any collateral and security for all or any part of the Guarantied Obligations,
and/or the Indebtedness under the Note or the obligations under the Security
Deed or other Loan Documents, (f) apply any payments of all or any of the

 

Page 4 of 9



--------------------------------------------------------------------------------

Guarantied Obligations received from the Borrower or Guarantor, or any other
party or source whatsoever, to the Guarantied Obligations in such order and
manner as the Lender in its sole and absolute discretion may determine, or
(g) take or omit to take any other action, whether similar or dissimilar to the
foregoing which may or might in any manner or to any extent vary the risk of
Guarantor or otherwise operate as a legal or equitable discharge, release or
defense of Guarantor under applicable laws.

ARTICLE II

REPRESENTATIONS AND COVENANTS

2.01. Representations. Guarantor hereby represents to Lender that:

(a) Guarantor has a financial interest in Borrower, and Guarantor will receive a
material benefit and advantage from the making of the Loan.

(b) Since the date of the last financial statements provided to Lender, there
has been no material adverse change in the assets, net worth, credit standing or
other financial condition of Guarantor. As of the date of this Guaranty, there
has been no material litigation filed or threatened by or against, nor any
judgment entered against, Guarantor. As of the date of this Guaranty, no
petition in bankruptcy or insolvency has been filed by or against Guarantor, nor
has any application been made for the appointment of a receiver or trustee
relating to the business or assets of Guarantor, nor has Guarantor made an
assignment for the benefit of creditors or taken any other similar action.

(c) Guarantor has full power and authority to enter into this Guaranty, and the
execution, delivery, and performance of this Guaranty does not violate any
judgment or order of any court, agency or other governmental body by which
Guarantor is bound, or any Certificate or Articles of Incorporation, Bylaws,
Partnership Agreement or other charter, organizational or governing document of
Guarantor, and does not violate or constitute any default under any agreement or
instrument by which Guarantor is bound.

(d) Guarantor has established adequate means of obtaining financial and other
information pertaining to the business, operations and condition (financial and
otherwise) of the Borrower and its properties on a continuing basis and that
Guarantor is now and will in the future remain fully familiar with the business,
operations and condition (financial and otherwise) of the Borrower and its
properties.

(e) Guarantor has reviewed and approved each of the Loan Documents and is fully
familiar with the transaction contemplated by the Loan Documents and that it
will in the future remain fully familiar with such transaction and with any new
Loan Documents and the transactions contemplated by such Loan Documents.

2.02. Covenants. Guarantor hereby covenants to Lender that:

(a) Promptly upon becoming aware thereof, Guarantor shall give Lender notice of
the commencement, existence or threat of any proceeding by or before any
governmental authority having jurisdiction over the Premises (whether federal,
state, local or municipal) against or affecting Guarantor which, if adversely
decided, would have a material adverse effect on the business, operations, or
financial condition of Guarantor or on its ability to perform its obligations
hereunder.

(b) Guarantor shall permit such persons as Lender may designate to examine
Guarantor’s books and records and take copies and extracts therefrom and to
discuss the affairs of Guarantor with its officers, employees and independent
accountants at such times and as often as Lender may reasonably request provided
Lender gives reasonable notice thereof. Guarantor hereby authorizes such
officers, employees and independent accountants to discuss with Lender the
affairs of Guarantor.

(c) Guarantor shall furnish to Lender within 90 days after the last day of each
fiscal year of Guarantor, or upon written request by Lender if an Event of
Default under the Loan Documents has occurred, financial statements of Guarantor
in form and content reasonably satisfactory to Lender. In addition, upon
Lender’s request,

 

Page 5 of 9



--------------------------------------------------------------------------------

Borrower shall promptly provide copies of all annual federal or state income tax
returns required to be filed by Guarantor; Guarantor covenants to pay all taxes
shown on such returns when due.

(d) If Guarantor is a corporation, limited liability company, or partnership,
Guarantor shall not (i) dissolve or (ii) sell, transfer or otherwise dispose of
all or a substantial part of its assets except with Lender’s prior written
consent or in a bona fide, arm’s length transaction and for a fair and
reasonable consideration. Guarantor may merge or consolidate with another entity
provided that Guarantor provides Lender with reasonable advance written notice
thereof, (y) the surviving entity’s net financial condition is not materially
less than Guarantor’s net financial condition immediately prior to said merger
or consolidation and (z) the surviving entity executes such assumption or other
documents as reasonably required by Lender.

ARTICLE III

DEFAULTS AND REMEDIES

3.01. Event of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default under the provisions of this
Guaranty, and the term “Event of Default” as used in this Guaranty shall mean
the occurrence of any one or more of the following events: (a) the failure of
Guarantor to promptly pay or perform all or any part of the Guarantied
Obligations within ten (10) days after written demand therefor, (b) any
representation or warranty made herein or any financial statement or other
information furnished by Guarantor pursuant hereto shall prove to have been
false or misleading in any material respect on the date as of which the same was
made or furnished, (c) the failure of Guarantor to observe, perform and comply
with any of the covenants set forth in section 2.02 of this Guaranty, and such
failure shall continue uncured for a period of ten (10) days from the date of
notice thereof from the Lender to Guarantor, or (d) the commencement or filing
of any proceedings by or against Guarantor or any of Guarantor’s assets or
properties under the provisions of any bankruptcy, reorganization, arrangement,
insolvency, receivership, liquidation or similar law for the relief of debtors,
and, except with respect to any such proceedings instituted by Guarantor, are
not discharged within ninety (90) days of their commencement.

3.02. Rights and Remedies. Upon the occurrence of an Event of Default under the
provisions of this Guaranty, an amount equal to the total of the Guarantied
Obligations then outstanding (whether matured or unmatured and regardless of
whether any portion of such Guarantied Obligations are then due and payable by
the Borrower) shall immediately and automatically be due and payable by
Guarantor to Lender without further action by, or notice of any kind from,
Lender unless expressly provided for herein, and the Lender may at any time and
from time to time thereafter exercise any powers, rights and remedies available
to the Lender under the provisions of this Guaranty, the Loan Documents and
applicable laws to enforce and collect the obligations and liabilities of
Guarantor hereunder, all such powers, rights and remedies being cumulative and
enforceable alternatively, successively or concurrently. Guarantor shall pay to
Lender on demand the amount of any and all costs and expenses, including,
without limitation, court costs and reasonable attorney’s fees and expenses,
paid or incurred by or on behalf of the Lender in exercising any such powers,
rights and remedies, together with interest thereon from the date due until paid
in full at the Default Rate (as defined in the Note). Each and every Event of
Default hereunder shall give rise to a separate cause of action hereunder, and
separate actions may be brought hereunder as each cause of action arises. No
failure or delay by the Lender in one or more instances to require strict
performance by Guarantor of any of the provisions hereof or to exercise any
powers, rights or remedies available to it under the provisions of this
Guaranty, the Loan Documents or applicable laws shall operate as a waiver
thereof or preclude Lender at any later time or times from demanding strict
performance thereof or exercising any such powers, rights or remedies. No
conduct, custom or course of dealing shall be effective to waive, amend, modify
or release this Guaranty. No modification or waiver of any of the provisions of
this Guaranty shall be effective unless it is in writing and signed by the
Lender, and any such waiver shall be effective only in the specific instance and
for the specific purpose for which it is given.

3.03. Effect of Bankruptcy Proceedings. This Guaranty shall continue to be
effective, or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Guarantied Obligations is rescinded
or must otherwise be restored or returned by Lender as a preference, fraudulent
conveyance or otherwise under any bankruptcy, insolvency or similar law, all as
though such payment had not been made. If an Event of Default at any time shall
have occurred and be continuing or exist and declaration of default or
acceleration

 

Page 6 of 9



--------------------------------------------------------------------------------

under or with respect to any of the Loan Documents shall at such time be
prevented by reason of the pendency against Borrower of a case or proceeding
under any bankruptcy or insolvency law, Guarantor agrees that, for purposes of
this Guaranty and Guarantor’s obligations hereunder, such Loan Documents shall
be deemed to have been declared in default or accelerated with the same effect
as if such Loan Documents had been declared in default and accelerated in
accordance with the terms thereof, and Guarantor shall forthwith pay the
Guarantied Obligations in full without further notice or demand.

ARTICLE IV

MISCELLANEOUS

4.01. Further Assurances. From time to time upon the request of Lender,
Guarantor shall promptly and duly execute, acknowledge and deliver any and all
such further instruments and documents as Lender may reasonably deem necessary
or desirable to confirm this Guaranty, to carry out the purpose and intent
hereof or to enable Lender to enforce any of its rights hereunder.

4.02. Amendments, Waivers, Etc. This Guaranty cannot be amended, modified,
waived, changed, discharged or terminated except by an instrument in writing
signed by the party against whom enforcement of such amendment, modification,
waiver, change, discharge or termination is sought.

4.03. No Implied Waiver; Cumulative Remedies. No course of dealing and no delay
or failure of Lender in exercising any right, power or privilege under this
Guaranty or any other Loan Document shall affect any other or future exercise
thereof or exercise of any other right, power or privilege; nor shall any single
or partial exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise thereof or of any other right, power or privilege. The rights
and remedies of Lender under this Guaranty are cumulative and not exclusive of
any rights or remedies which Lender would otherwise have under the other Loan
Documents, at law or in equity.

4.04. Notices. (a) All notices, demands, requests, and other communications
desired or required to be given hereunder (“Notices”), shall be in writing and
shall be given by: (i) hand delivery to the address for Notices; (ii) delivery
by overnight courier service to the address for Notices; or (iii) sending the
same by United States mail, postage prepaid, certified mail, return receipt
requested, addressed to the address for Notices.

(b) All Notices shall be deemed given and effective upon the earlier to occur
of: (i) the hand delivery of such Notice to the address for Notices; (ii) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (iii) three business days after depositing the Notice in the United States
mail as set forth in (a)(iii) above. All Notices shall be addressed to the
following addresses:

 

Guarantor:    Strategic Self Storage Trust, Inc.    111 Corporate Drive, Suite
120    Ladera Ranch, CA 92694    Attn: H. Michael Schwartz With a copy to:   
Mastrogiovanni Schorsch and Mersky, P.C.    2001 Bryan Street, Suite 1250   
Dallas, Texas 75201    Attn: Charles Mersky, Esq. Lender:    ING Life Insurance
and Annuity Company    c/o ING Investment Management LLC    5780 Powers Ferry
Road, NW, Suite 300    Atlanta, Georgia 30327-4349    Attention: Mortgage Loan
Servicing Department

 

Page 7 of 9



--------------------------------------------------------------------------------

  

and

   ING Investment Management LLC    5780 Powers Ferry Road, NW, Suite 300   
Atlanta, Georgia 30327-4349    Attention: Real Estate Law Department With a copy
to:    Nyemaster Goode, P.C.    700 Walnut, Suite 1600    Des Moines, Iowa 50309

or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice. Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.

4.05. Expenses. Guarantor agrees to pay or cause to be paid and to save Lender
harmless against liability for the payment of all out-of-pocket expenses,
including reasonable fees and expenses of counsel for Lender, incurred by Lender
from time to time arising in connection with Lender’s enforcement or
preservation of rights under this Guaranty, including but not limited to such
expenses as may be incurred by Lender in connection with any default by
Guarantor of any of Guarantor’s obligations hereunder.

4.06. Continuing Agreement. This Guaranty shall be a continuing one and shall be
binding upon Guarantor regardless of how long before or after the date hereof
any of the Guarantied Obligations were or are incurred, and all representations,
warranties, covenants, undertakings, obligations, consents, waivers and
agreements of Guarantor herein shall survive the date of this Guaranty and shall
continue in full force and effect until all Guarantied Obligations have been
indefeasibly paid in full and no commitments therefor are outstanding.

4.07. Jurisdiction. Guarantor after consultation with counsel irrevocably
(a) agrees that Lender may bring suit, action or other legal proceedings arising
out of this Guaranty in the courts of the State of              in             
County, or the United States District Court in the federal judicial district in
which the Premises is located; (b) consents to the jurisdiction of each such
court in any such suit, action or proceeding; (c) consents to service of process
in any such suit, action, or proceeding by the mailing of copies of such process
to Guarantor by certified or regular mail at the notice address provided herein;
(d) waives any objection which Guarantor may have to the laying of the venue of
any such suit, action or proceeding in any of such courts; and (e) waives any
right Guarantor may have to a jury trial in connection with any such suit,
action or proceeding.

4.08. Severability. If any term or provision of this Guaranty or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Guaranty, or the application of such term
or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Guaranty shall be valid and enforceable to the full extent
permitted by law.

4.09. Counterparts. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

4.10. Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the laws (excluding conflicts of laws rules) of the State of
            .

4.11. Joint and Several. If there is more than one guarantor, the obligations of
Guarantor hereunder shall be joint and several.

4.12. Successors and Assigns. This Guaranty shall bind Guarantor and Guarantor’s
heirs, executors, successors and assigns, and shall inure to the benefit of
Lender and its successors and assigns.

 

Page 8 of 9



--------------------------------------------------------------------------------

4.13. Time is of the Essence. Time is of the essence in connection with all
obligations of Guarantor hereunder.

4.14. Assignment. The Lender may, without notice or consent to Guarantor, assign
or transfer all or any part of the Guarantied Obligations and this Guaranty will
inure to the benefit of Lender’s assignee or transferee; provided that the
Lender shall continue to have the unimpaired right to enforce this Guaranty as
to that part of the Guarantied Obligations the Lender has not assigned or
transferred. In connection with any such assignment, transfer, or the grant of
any participation in all or a part of the Guarantied Obligations, the Lender may
divulge to any potential or actual assignee, transferee or participant all
reports, financial or other information and documents furnished or executed in
connection with this Guaranty.

4.15. WAIVER OF JURY TRIAL. GUARANTOR, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVES ANY RIGHT GUARANTOR MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED
ON OR ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR
AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY
HERETO. GUARANTOR SHALL NOT SEEK TO CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE,
ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY PARTY
HERETO EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL PARTIES.

4.16. Acknowledgment. The undersigned further acknowledge having received advice
from legal counsel to the undersigned as to the nature and extent of all waivers
set forth in this Guaranty.

4.17. Gender; Number; Terms. Words and phrases herein shall be construed as in
the singular or plural number and as masculine, feminine or neuter gender,
according to the context. The use of the words “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” shall refer to this entire
Guaranty and not to any particular section, paragraph or provision.

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty to
be effective as of the date first above written.

 

STRATEGIC STORAGE TRUST, INC., a Maryland corporation By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

 

Page 9 of 9